Citation Nr: 1542103	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to November 5, 2008, and higher than 20 percent thereafter.  

2.  Entitlement to an extension of a temporary total rating beyond May 31, 2007, based on a need for convalescence following back surgery pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 and from February 1991 to May 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that in a July 2013 rating decision, the evaluation of degenerative disc disease of the lumbar spine was increased to 20 percent, effective November 5, 2008.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is recharacterized as reflected on the title page.  

In a January 2011 rating decision, service connection was granted for type II diabetes mellitus and for residuals of a right ankle sprain with arthritis.  In a May 2012 rating decision, service connection was granted for sensory loss of the right lower right extremity and of the left lower extremity, as well as a surgical scar, secondary to degenerative disc disease of the lumbar spine, and for posttraumatic stress disorder (PTSD).  This represents a full grant of the benefits sought with respect to those issues.  

The Board notes that in a February 2015 rating decision, an evaluation in excess of 10 percent was denied for sensory loss of the lower left extremity and for sensory loss in the right lower extremity.  In August 2015, the Veteran filed claims for increased ratings for sensory loss of the lower left extremity and for the right lower extremity.  The Board notes that VA amended 38 C.F.R. § 20.201 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, to include any notice of disagreement (NOD), effective March 24, 2015.  Thus, the amended regulation applies to the Veteran's August 2015 correspondence, and as such it is not construed as a NOD with the denial of the increased rating claims for sensory loss of the lower left extremity and for sensory loss of the right lower extremity in the February 2015 rating decision.  The Veteran remains free to file an NOD on a standard form during the remainder of the one-year appeal period (ending in February 2016).  See 38 C.F.R. § 20.201(a) (2015).

The issues of entitlement to increased rating for sensory loss of the left lower extremity and of the right lower extremity being referred have has been raised by the record in an August 2015 VA Form 21-526EZ, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran further action is required.


REMAND

The record reflects the RO requested a VA examination and/or opinion in August 2015 with respect to the nature and severity of the Veteran's degenerative disc disease of the lumbar spine and associated neurologic impairment of the lower extremities.  This request was made subsequent to the Veteran's August 2015 submission indicating that his service-connected lumbar spine disability may have increased in severity.  The report of examination and/or opinion does not appear to be associated with the file or the examination has not yet been conducted.  A decision must be based on the complete record and as such, the appeal, to include with respect to the issue of an extension of a temporary total rating beyond May 31, 2007, based on a need for convalescence following back surgery pursuant to 38 C.F.R. § 4.30 is remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the VA examination report and/or opinion prepared in association with the RO's August 2015 request or complete this requested development by scheduling and conducting the examination assessing the severity of the Veteran's service-connected lumbar spine disability.

2.  Thereafter, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

